People v James (2015 NY Slip Op 09266)





People v James


2015 NY Slip Op 09266


Decided on December 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
JOHN M. LEVENTHAL
COLLEEN D. DUFFY, JJ.


2013-04418

[*1]People of State of New York, respondent,
vCecil James, appellant.


Seymour W. James, Jr., New York, NY (Richard Joselson and Michelle Fox of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove and Morgan J. Dennehy of counsel; Tien-Kha Tran on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Kings County (Sullivan, J.), dated April 11, 2013, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant contends that he was deprived of his due process rights when the Supreme Court failed to adjourn the hearing pursuant to the Sex Offender Registration Act (Correction Law art 6-C) in order for defense counsel to enforce a subpoena duces tecum served upon the New York State Office of Mental Health. Under the particular circumstances of this case, the defendant's contention is unpreserved for appellate review (see CPL 470.05[2]; People v Sheppard, 132 AD3d 964). In any event, the defendant was not deprived of due process, nor the effective assistance of counsel (see Correction Law § 168-n; Doe v Pataki, 3 F Supp 2d 456, 470 [SD NY]; People v Sheppard, 132 AD3d 964).
Moreover, the defendant's application for a downward departure was properly denied (see People v Gillotti, 23 NY3d 841; People v Game, 131 AD3d 460, 460-461; People v Wyatt, 89 AD3d 112).
MASTRO, J.P., RIVERA, LEVENTHAL and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court